UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number: 0-20028 VALENCE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 77-0214673 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12303 Technology Blvd., Suite950, Austin, Texas (Address of principal executive offices) (Zip Code) (512) 527-2900 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. LargeAcceleratedFiler o Accelerated Filer x Non-AcceleratedFiler o SmallerReportingCompany o (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a Shell Company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.o Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of common stock, par value of $0.001 per share, outstanding at July 31, 2012 was 169,989,438. 2 VALENCE TECHNOLOGY, INC. FORM10-Q INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2012 and March 31, 2012 4 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Month Periods Ended June 30, 2012 and June 30, 2011 5 Condensed Consolidated Statements of Cash Flows for the Three Month Periods Ended June 30, 2012 and June 30, 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. [Removed and Reserved] 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signatures and Certifications 37 3 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS (UNAUDITED) Valence Technology,Inc. Condensed Consolidated Balance Sheets (in thousands, except share amounts) (Unaudited) June 30, March 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowance of $193 and zero, respectively Inventory, net Prepaid and other current assets Total current assets Property, plant and equipment, net Other long-term assets Total assets $ $ LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Short-term debt, net of debt discount Total current liabilities Long-term interest payable to stockholder Long-term debt to stockholder, net of debt discount Other long-term liabilities 21 32 Commitments and contingencies Preferred Stock: Redeemable convertible preferred stock, $0.001 par value, 10,000,000 shares authorized, 861 issued and outstanding as of June 30, 2012 and March 31, 2012, liquidation value $8,610 Stockholders’ deficit: Common stock, $0.001 par value, 200,000,000 shares authorized, 171,792,582 shares issued and 169,989,438 shares outstanding as of June 30, 2012 and 171,779,762 shares issued and 169,976,618 shares outstanding as of March 31, 2012 Additional paid-in-capital Treasury shares, 1,803,144 at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficit ) ) Total liabilities, preferred stock, and stockholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Valence Technology,Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss (in thousands) (Unaudited ) Three Months Ended June 30, Revenue $ $ Cost of sales Gross margin Operating expenses: Research and product development Sales and marketing General and administrative Asset impairment charge 9 — Total operating expenses Operating loss ) ) Foreign exchange (loss) gain ) Interest and other income 28 1 Interest and other expense ) ) Net loss $ ) $ ) Dividends on preferred stock ) ) Net loss available to common stockholders, basic and diluted $ ) $ ) Other comprehensive loss: Net loss $ ) $ ) Change in foreign currency translation adjustments 33 3 Comprehensive loss $ ) $ ) Net loss per share available to common stockholders, basic and diluted $ ) $ ) Shares used in computing net loss per share available to common stockholders, basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Valence Technology,Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited ) Three Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by (used) in operating activities: Depreciation and amortization Bad debt expense, net of recoveries Accretion of debt discount and other 19 Foreign exchange loss (gain) 12 ) Share-based compensation 74 Asset impairment charge 9 — Provision for obsolete inventory 72 Changes in operating assets and liabilities: Trade receivables Inventory ) Prepaid and other current assets Long-term assets ) — Accounts payable ) Accrued expenses and long-term interest Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from short-term debt to stockholder — Proceeds from issuance of common stock, net of issuance costs — Payments of short-term debt — ) Net cash provided by financing activities — Effect of foreign exchange rates on cash and cash equivalents (5 ) 26 Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental information: Taxes paid $ 17 $ 81 Interest paid $ — $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Valence Technology,Inc. Notes to Condensed Consolidated Financial Statements June 30, 2012 (Unaudited) 1. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS: Basis of Presentation These interim condensed consolidated financial statements are unaudited but reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly the financial position of Valence Technology,Inc. and its subsidiaries (“Valence” or the “Company”) as of June 30, 2012, its consolidated results of operations for the three month periods ended June 30, 2012 and June 30, 2011, and the consolidated cash flows for the three month periods ended June 30, 2012 and June 30, 2011. All intercompany balances and transactions have been eliminated in consolidation. The Company owns 100% of the outstanding stock in its subsidiaries. Certain information and footnote disclosures normally included in the audited consolidated financial statements have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. Because all the disclosures required by accounting principles generally accepted in the United States are not included, these interim condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto in the Company’s Annual Report on Form10-K as of and for the year ended March 31, 2012. The results for the three month period ended June 30, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year ending March31, 2013, or any other period. The year-end condensed consolidated balance sheet data as of March 31, 2012 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. Chapter 11 Bankruptcy Filing On July 12, 2012 (the “Petition Date”), the Company filed a voluntary petition (the “Bankruptcy Filing”) in the United States Bankruptcy Court for the Western District of Texas (the "Bankruptcy Court") seeking relief under the provisions of Chapter 11 ("Chapter 11") of Title 11 of the United States Code ("Bankruptcy Code"). The Chapter 11 case is being administered under the caption "In re Valence Technology, Inc.," Case No. 12-11580 (the "Chapter 11 Case"). The Company’s subsidiaries were not part of the Bankruptcy Filing and will continue to operate in the ordinary course of business. The Company remains in possession of its assets and continues to operate its business as a debtor-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and the orders of the Bankruptcy Court. Operation and Implication of the Bankruptcy Filing Under Section362 of the Bankruptcy Code, the Bankruptcy Filing automatically stayed most actions against the Company, including most actions to collect indebtedness incurred prior to the Petition Date or to exercise control over the Company's property. Accordingly, although the Bankruptcy Filing triggered defaults for certain of the Company’s debt obligations, creditors are stayed from taking any actions as a result of such defaults. Absent an order of the Bankruptcy Court, substantially all of the Company’s pre-petition liabilities are subject to being restructured under a reorganization plan. As a result of the Bankruptcy Filing, the realization of assets and the satisfaction of liabilities are subject to uncertainty. The Company, operating as a debtor-in-possession under the Bankruptcy Code, may, subject to approval of the Bankruptcy Court, sell or otherwise dispose of assets and liquidate or settle liabilities for amounts other than those reflected in the condensed consolidated financial statements. Further, a confirmed reorganization plan or other arrangement may materially change the treatment, amounts and classifications in the Company’s condensed consolidated financial statements. The Company has requested, pursuant to Bankruptcy Court approval to retainlegal and financial professionals to advise the Company in connection with the Bankruptcy Filing and certain other professionals to provide services and advice in the ordinary course of business. From time to time, the Company may seek Bankruptcy Court approval to retain additional professionals. Reorganization Plan In order for the Company to emerge successfully from Chapter 11, the Company must obtain the Bankruptcy Court’s approval of a reorganization plan, which will enable the Company to transition from Chapter 11 into a successfully reorganized company.The reorganization plan would besubject to creditors' vote and class approval.In connection with a reorganization plan, the Company will require a new interim credit facility, and will also require exit financing, to meet its near-term and longer term liquidity needs. The Company’s ability to obtain such approval and financing will depend on, among other things, the timing and outcome of various ongoing matters related to the Bankruptcy Filing. A reorganization plan determines the rights and satisfaction of claims of various creditors and security holders, and is subject to the ultimate outcome of negotiations and Bankruptcy Court decisions ongoing through the date on which the reorganization plan is confirmed. 7 The Company intends to propose a reorganization plan within the time that the Bankruptcy Code gives the Company the exclusive right to file a reorganization plan, as the same may be extended with approval of the Bankruptcy Court. The Company presently expects that any proposed reorganization plan will provide, among other things, mechanisms for settlement of claims against the Company’s assets and treatment of the Company’s existing equity and debt holders. Any proposed reorganization plan will be subject to revision prior to submission to the Bankruptcy Court based upon discussions with the Company’s creditors and other interested parties, and thereafter in response to creditor claims and objections and the requirements of the Bankruptcy Code or the Bankruptcy Court. There can be no assurance that the Company will be able to secure approval for the Company’s proposed reorganization plan from the Bankruptcy Court or that the Company’s proposed plan will be accepted by lenders. Going Concern The Company incurred net losses of $12.9 million, $12.9 million and $23.2 million for the fiscal years ended March 31, 2012, 2011 and, 2010, respectively, and a net loss of $3.8 million for the three months ended June30, 2012, and had a stockholders’ deficit of $63.4 million as of June30, 2012. The Bankruptcy Filing is intended to bolster the Company’s liquidity in the U.S. and abroad and enable the Company to focus on its core lithium phosphate markets. The Company is currently negotiating a debtor-in-possession credit facility (the “DIP Financing”) and, if the Company is successful in securing DIP Financing, such financing would be used to enhance liquidity and working capital and will be subject to Bankruptcy Court approval and other conditions. The Company is also developing a strategic plan for the ongoing operation of the Company’s business. Successful implementation of the Company’s strategic plan, however, is subject to numerous risks and uncertainties which raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern and contemplate the realization of assets and the satisfaction of liabilities in the normal course of business. The Company’s ability to continue as a going concern is contingent upon the Company’s ability to obtain required DIP Financing and comply with the financial and other covenants related to such financing, the Bankruptcy Court’s approval of the DIP Financing and the Company’s reorganization plan and the Company’s ability to successfully implement the Company’s strategic plan and obtain exit financing, among other factors. As a result of the Bankruptcy Filing, the realization of assets and the satisfaction of liabilities are subject to uncertainty. While operating as a debtor-in-possession under Chapter 11, the Company may sell or otherwise dispose of or liquidate assets or settle liabilities, subject to the approval of the Bankruptcy Court or as otherwise permitted in the ordinary course of business (and subject to the restrictions related to the DIP Financing), for amounts other than those reflected in the accompanying consolidated financial statements. Further, the reorganization plan could materially change the treatment, amounts and classifications of assets and liabilities reported in the consolidated financial statements. The accompanying condensed consolidated financial statements do not include any adjustments related to the recoverability and classification of assets or the amounts and classification of liabilities or any other adjustments that might be necessary should the Company be unable to continue as a going concern or as a consequence of the Bankruptcy Filing. Liquidity and Capital Resources At June 30, 2012, the Company’s principal sources of liquidity were cash and cash equivalents of $3.9 million. The Company does not expect that its cash and cash equivalentswill be sufficient to fund its operating and capital needs for the next three months following June 30, 2012. The Company must be able to secure the DIP Financing to meet its short-term liquidity requirements and exit financing to meet its longer term liquidity needs. 2. BUSINESS AND BUSINESS STRATEGY: Valence Technology, Inc. was founded in 1989 and has commercialized the industry’s first lithium phosphate technology. The Company develops, manufactures and sells advanced, high-energy power systems utilizing its proprietary phosphate-based lithium-ion technology for diverse applications, with special emphasis on fleet hybrid and electric vehicles, portable appliances and other industry and consumer applications. The Company’s mission is to promote the wide adoption of high-performance, safe, long cycle life, environmentally friendly, low-cost energy storage systems. To accomplish this mission and address the significant market opportunity the Company believes is available, the Company plans to utilize the numerous benefits of its latest energy storage technology, deep intellectual property portfolio and extensive experience of its management team. The Company believes that the improved features and functionality of its latest U-Charge® lithium phosphate energy storage systems are well suited for electric vehicle (“EV”), plug-in hybrid electric vehicle (“PHEV”) and similar applications. U-Charge® lithium phosphate energy storage systems address the safety and limited life weaknesses of other lithium technologies while offering a solution that is competitive in cost and performance. The Company’s latest U-Charge® system builds upon these features and adds improvements in state of charge monitoring, cell and pack balancing, battery monitoring and diagnostics, and certain field reparability. The Company’s business plan and strategy focus on the generation of revenue from product sales, while controllingcosts through partnerships with contract manufacturers and internal manufacturing efforts through the Company’s two wholly owned subsidiaries in China. The Company expects to develop target markets through the sales of its latest U-Charge® system lithium phosphate energy storage systems and custom lithium phosphate energy storage systems based on programmable Command and Control Logic. 8 The Company has the following wholly-owned subsidiaries: Valence Technology Cayman Islands Inc., Valence Technology (Suzhou) Co., Ltd., and Valence Energy-Tech (Suzhou) Co., Ltd. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the revenues and expenses for the period. The Company has made significant estimates in determining the amount of allowance for doubtful accounts, inventory valuation adjustments and inventory overhead absorption as discussed in Note 4, Inventory, of Notes to the Condensed Consolidated Financial Statements, warranty liabilities as discussed in Note 10, Commitments and Contingencies, of Notes to the Condensed Consolidated Financial Statements, and share based compensation as discussed in Note 12, Share Based Compensation, of Notes to the Condensed Consolidated Financial Statements.Actual results could differ from those estimates. Reclassifications Where appropriate, the prior period’s financial statements have been reclassified to conform to the current period presentation. For the condensed consolidated statement of operations and comprehensive loss for the three months ended June 30, 2011, certain amounts were reclassified from research and product development expense to sales and marketing expense. For the condensed consolidated statement of cash flows for the three months ended June 30, 2011, changes in the long-term debt interest accruals were reclassified from the accretion of debt discount and other line item to the accrued expenses and long term interest line item. No changes have been made that impact the Company’s previously reported consolidated net revenue, operating loss, net loss or net loss per share, or net cash used in operating activities. Reorganization Accounting Accounting Standards Codification 852, “Reorganizations” ("ASC 852") is applicable to entities operating under Chapter 11 of the Bankruptcy Code. ASC 852 generally does not affect the application of U.S. GAAP that the Company follows to prepare the condensed consolidated financial statements, but it does require specific disclosures for transactions and events that are directly related to the Chapter 11 proceedings and transactions and events that result from ongoing operations. The Company will apply ASC 852 in preparing the condensed consolidated financial statements for periods subsequent to the Chapter 11 filing, and distinguish transactions and events that are directly associated with the reorganization from the ongoing operations of the business. Accordingly, certain revenues, expenses (including professional fees), realized gains and losses and provisions for losses that are realized or incurred in the Chapter 11 filing will be recorded in reorganization items, net in the condensed consolidated statement of operations and comprehensive loss. In addition, pre-petition obligations that may be impacted by the Chapter 11 reorganization process will be classified on the condensed consolidated balance sheet in liabilities subject to compromise. These liabilities are reported at the amounts expected to be allowed by the Bankruptcy Court, even if they may be settled for lesser amounts. Liabilities subject to compromise in the Chapter 11Bankruptcy Filingwill be distinguished from liabilities of the Company’s subsidiaries, which are not part of the Bankruptcy Filing and will continue to operate in the ordinary course of business. The condensed consolidated financial statements do not include any adjustments related to the recoverability and classification of assets or the amounts and classification of liabilities or any other adjustments that might be necessary should the Company be unable to continue as a going concern or as a consequence of the Bankruptcy Filing. Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” The amendments in this ASU require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity. ASU 2011-05 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2011, with early adoption permitted. The Company adopted ASU No. 2011-05 effective for the interim period ending June 30, 2012 and its adoption did not have a material impact on the Company’s condensed consolidated financial statements. 9 In May 2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and disclosure Requirements in U. S. GAAP & IFRS,” which results in common fair value measurement and disclosure requirements in U.S. GAAP and IFRS. Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. ASU 2011-04 is effective for interim and annual periods beginning after December 15, 2011. The Company adopted ASU No. 2011-04 effective for the interim period ending June 30, 2012 and its adoption did not have a material impact on the Company’s condensed consolidated financial statements. The Company has implemented all new accounting pronouncements that are in effect and that may impactthe condensed consolidated financial statements and do not believe that there are any other new accounting pronouncements that have been issued that might have a material impact onthe condensed consolidated financial position or results of operations. Net Loss per Share Available to Common Stockholders Net loss per share is computed by dividing the net loss by the weighted average shares of common stock outstanding during the periods. The dilutive effect of options and warrants to purchase common stock are excluded from the computation of diluted net loss per share, since their effect is antidilutive. The antidilutive instruments excluded from the diluted net loss per share computation were as follows during the: Three Months Ended June 30, Shares reserved for conversion of Series C-1 Convertible Preferred Stock and Series C-2 Convertible Preferred Stock Common stock options and restricted stock awards outstanding Warrants to purchase common stock Total The number of shares listed above as reserved for conversion of SeriesC-1 Convertible Preferred Stock and SeriesC-2 Convertible Preferred Stock do not include shares related to accrued dividends that are convertible into shares of the Company’s stock at the election of the Company, subject to certain limitations. At June 30, 2012, up to approximately $1.2 million in accrued dividends would be convertible into up to 1,875,710 shares of common stock based on the closing sales price of $0.62 per share on June 30, 2012. 4. INVENTORY: Inventory consisted of the following (in thousands) at: June 30, 2012 March 31, 2012 Raw materials $ $ Work in process Finished goods Total inventory $ $ Included in inventory at June 30, 2012 and March 31, 2012 were valuation allowances of $2.2 million and $2.1 million, respectively, to reduce their carrying values to the lower of cost (determined using the first-in, first-out method) or market. Management has valued overhead absorption related to work in process based on estimates of completion at June 30, 2012 and March 31, 2012. 5. PREPAID AND OTHER CURRENT ASSETS: Prepaid and other current assets consisted of the following (in thousands) at: June 30, 2012 March 31, 2012 Other receivables $ $ Deposits 4 Prepaid insurance Other prepaid expenses Total prepaid and other current assets $ $ 10 6. PROPERTY, PLANT AND EQUIPMENT: Property, plant and equipment, net of accumulated depreciation and impairment charges, consisted of the following (in thousands) at: June 30, 2012 March 31, 2012 Leasehold improvements $ $ Machinery and equipment Office and computer equipment Property, plant and equipment, gross Less: accumulated depreciation ) ) Less: accumulated impairment charges ) ) Total property, plant and equipment, net $ $ Depreciation expense was $0.3 million for the three months ended June 30, 2012, and $0.2 million for the three months ended June 30, 2011. 7. ACCRUED EXPENSES: Accrued expenses consisted of the following (in thousands) at: June 30, 2012 March 31, 2012 Accrued compensation $ $ Professional services Warranty reserve Inventory received, not invoiced Accrued dividends on preferred stock Other accrued expenses Total accrued expenses $ $ 8. DEBT: Short-term debt, net of discount, consisted of the following(in thousands) at: June 30, 2012 March 31, 2012 Short term debt $ $ Less: unaccreted debt discount — ) Short-term debt, net of debt discount $ $ On July13, 2005, the Company secured a $20.0 million loan (the “2005 Loan”) from SFT I,Inc., the full amount of which has been drawn down. The 2005 Loan is guaranteed by Carl E. Berg, Chairman of the Board of Directors of the Company. Interest is due monthly based on a floating interest rate equal to the greater of 6.75% or the sum of the LIBOR rate plus 4.0%. LIBOR was less than one percentat June 30, 2012, and the interest payable on the loan was at a rate of 6.75% at June 30, 2012. As of June 30, 2012, atotal of $17.0 million in principal payments have been made on the 2005 Loan and the remaining principal balance was $3.0 million as of June 30 2012. In connection with the 2005 Loan, SFT I,Inc. and Berg & Berg Enterprises, LLC (“Berg& Berg”) each received warrants to purchase 600,000 shares of the Company’s common stock at a price of $2.74 per share, the closing price of the Company’s common stock on July12, 2005. The fair value assigned to these warrants, totaling approximately $2.0 million, has been recorded as a discount on the debt and is being accreted as interest expense over the life of the loan. On April24, 2008, Berg& Berg exercised its warrants by purchasing 600,000 shares of the Company’s common stock for an aggregate purchase price of $1.6 million. In addition, SFT I,Inc. completedcashless exercises of its warrants on June4, 2008 and June27, 2008 and received a total of 230,767 common stock shares upon completion of the cashless exercises. Also, in connection with the 2005 Loan, the Company incurred a loan commitment fee and attorneys’ fees which, in addition to the interest rate cap agreement, have been recorded as a discount on the debt and will be accreted as interest expense over the life of the loan. The rate cap agreement terminated on August 10, 2008. Through June 30, 2012, a total of approximately $2.8 million has been accreted and included as interest expense. 11 The 2005 Loan has been amended several times since its origination, most recently on December 22, 2011, when the Company entered into an Amendment No. 4 to Loan and Security Agreement and Other Loan Documents(the “Amendment No. 4”) with iStar Tara LLC, a Delaware limited liability company (“iStar”), and Carl E. Berg (as amended to date, the “Original Loan Agreement”) among the Company, iStar and Mr. Berg.Amendment No. 4 extended the maturity date of the three remaining principal payments of $1 million each (due in December 2011, January 2012 and February 2012)such that $1.5 million was due on March 10, 2012 and the final $1.5 million was due on April 10, 2012 (“New Maturity Dates”). In March 2012, a third party individual purchased the loan from iStar, and extended the maturity date to June 30, 2012. In June 2012, the third party individual agreed to further extend the maturity date to July 31, 2012. The full amount of unpaid principal and interest is due and payable on July 31, 2012. In connection with the 2005 Loan, the Company had previously issued to iStar two Warrants to Purchase Common Stock of Valence Technology, Inc. (the “Warrants”), pursuant to which iStar may purchase up to 100,000 shares of the Company’s common stock (the “Common Stock”), at an exercise price of $1.45 per share andup to 115,000 shares of the Company’s Common Stock at an exercise price of $1.00 per share on or before January 11, 2014 and March 30, 2013, respectively.Under the terms in Amendment No. 4, the exercise periods of the two warrants that iStar or its affiliates hold have each been extended for one year to January 11, 2015 and March 30, 2014, respectively. The fair value assigned to these warrants, totaling approximately $0.1 million, has been recorded as a discount on the debt and will be accreted as interest expense over the remaining life of the loan. The Warrants were valued using the Black-Scholes valuation method using the 2005 loan assumptions of a life of 36 months, 100.5% volatility, and a risk-free rate of 1.0%. On July 31, 2012, the Company failed to make our final scheduled principal payment of $3.0 million on the2005Loan. Additionally, the loan has terms which state that the loan will be considered in default if, among other things, the Company files a petition in bankruptcy or for reorganization or for the adoption of an arrangement under the Bankruptcy Code. The Company did file for a voluntary reorganization under the Bankruptcy Code, as discussed in Note 1 of the Notes to the Condensed Consolidated Financial Statements, on July 12, 2012, and therefore the Company is considered in default on the loan, although no demand letter or formal notification has been received from the lender as of the date of this filing. 9. NOTES PAYABLE TO STOCKHOLDER: Long-term debt to stockholder, net of discount, consisted of the following (in thousands) at: June 30, 2012 March 31, 2012 2001 Loan $ 1998 Loan Less: unaccreted debt discount ) ) Long-term debt to stockholder, net of debt discount $ In October 2001, the Company entered into a loan agreement (“2001 Loan”) with Berg & Berg. Under the terms of the agreement, Berg & Berg agreed to advance the Company funds of up to $20.0 million between the date of the agreement and September 30, 2003. Interest on the 2001 Loan accrues at 8.0% per annum, payable from time to time. The maturity date of the 2001 Loan has been extended multiple times, most recently on July 27, 2011, at which time Berg & Berg agreed to further extend the maturity date for the loan principal and interest from September 30, 2012 to September 30, 2015. Interest payments are currently being deferred, and are recorded as long term interest payable to stockholder on the consolidated balance sheet. In conjunction with the 2001 Loan, Berg& Berg received a warrant to purchase 1,402,743 shares of the Company’s common stock at the price of $3.208 per share. These warrants were exercised on September 30, 2008 when Berg& Berg surrendered a short term note payable of $4.5 million to the Company as exercise consideration. The fair value assigned to these warrants, totaling approximately $5.1 million, has been reflected as additional consideration for the debt financing, recorded as a discount on the debt and accreted as interest expense over the life of the loan. Through June 30, 2012, a total of $5.1 million has been accreted and included as interest expense. The amount charged to interest expense on the outstanding balance of the loan for each of the three month periods ending June 30, 2012 and 2011, was $0.4 million. Interest payments on the loan are currently being deferred, and are recorded as long-term interest. The accrued interest amounts for the 2001 Loan were $16.9 million and $16.5 million as of June 30, 2012 and March 31, 2012, respectively. In July1998, the Company entered into an amended loan agreement (“1998 Loan”) with Berg& Berg that allows the Company to borrow, prepay and re-borrow up to $10.0 million principal under a promissory note on a revolving basis. In November2000, the 1998 Loan agreement was amended to increase the maximum amount to $15.0 million. The 1998 Loan bears interest at one percent over lender’s borrowing rate (approximately 9.0 % at June 30, 2012). The maturity date of the 1998 Loan has been extended multiple times, most recently on July 27, 2011, at which time Berg& Berg agreed to further extend the maturity date for the loan principal and interest from September 30, 2012 to September 30, 2015. The amount charged to interest expense on the outstanding balance of the loan for each of the three month periods ending June 30, 2012 and 2011, was $0.3 million. Interest payments are currently being deferred, and are recorded as long term interest payable to stockholder on the consolidated balance sheet. The accrued interest amounts for the 1998 Loan were $17.2 million and $16.9 million as of June 30, 2012 and March 31, 2012, respectively. 12 All of the Company’s assets are pledged as collateral under the 2001 Loan and the 1998 Loan. Although both the loan principal and accrued interest amounts are not due and payable until September 30, 2015 on either the 2001 or the 1998 Loans, both the 2001 and 1998 Loans have terms which state the loans will be considered in default if, among other things, the Company files a petition in bankruptcy or for reorganization or for the adoption of an arrangement under the Bankruptcy Code. The Company did file for a voluntary reorganization under the Bankruptcy Code, as discussed in Note 1 of the Notes to the Condensed Consolidated Financial Statements, on July 12, 2012, and thereforethe Companyis considered in default on both the 2001 and 1998 Loan, although no demand letter or formal notification has been received from the lender as of the date of this filing. 10. COMMITMENTS AND CONTINGENCIES: Warranties The Company has established a warranty reserve in relation to the sale of U-Charge® Power Systems, custom packs, and other large-format power systems. The total warranty liability was $1.1 million and $1.4 million as of June 30, 2012, and March 31, 2012, respectively. Bankruptcy Filing; In re Valence Technology, Inc. On July 12, 2012, the Company filed a voluntary petition in the United States Bankruptcy Court for the Western District of Texas seeking relief under the provisions of Chapter 11 of Title 11 of the United States Code. The Chapter 11 case is being administered under the caption "In re Valence Technology, Inc.," Case No. 12-11580. The Company's subsidiaries were not part of the Bankruptcy Filing and will continue to operate in the ordinary course of business. The Company remains in possession of its assets and continues to operate its business as a debtor-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and the orders of the Bankruptcy Court. Litigation Valence Technology, Inc. v. Phostech Lithium Inc. On January 31, 2007, the Company filed a claim against Phostech Lithium Inc. in the Federal Court in Canada (Valence Technology, Inc. v. Phostech Lithium Inc. Court File No. T-219-07) alleging infringement of the Company's Canadian Patent 2,395,115 (‘115 Patent). Subsequently, on April 2, 2007, the Company filed an amended claim alleging additional infringement of the Company's Canadian Patents 2,483,918 (‘918 Patent) and 2,466,366 (‘366 Patent). The trial took place in September 2010 and ended on October 1, 2010. On February 17, 2011, the Canadian Court ruled in the Company's favor, finding that Phostech infringed the Company's ‘115 Patent. The Appellate Court affirmed the Trial Court Decision. On October 7, 2011, the Company received a payment from Phostech of $532,388 for attorney's fees incurred by the Company during the litigation with Phostech, as determined by the Trial Court order dated September 7, 2011. This payment is reflected as a reduction of general and administrative expenses in the condensed consolidated statement of operations and comprehensive loss during fiscal year 2012. During fiscal year 2012, the Company received an additional $336,864 from Phostech as a partial payment of damages. This payment was reflected in interest and other income in the condensed consolidated statement of operations and comprehensive loss during fiscal year 2012. The determination of damages suffered by Valence due to the infringement is ongoing and a hearing to determine those damages has been docketed by the Canadian Court for November 2013. Hydro-Quebec v. Valence Technology, Inc. On February 14, 2006, Hydro-Quebec filed an action against the Company in the United States District Court for the Western District of Texas (Hydro-Quebec v. Valence Technology, Civil Action No. A06CA111). The Court set a trial date for October 2012. On October 4, 2011, the Company was served with a complaint filed by Hydro-Quebec in the United States District Court for the Northern District of Texas (Hydro-Quebec v. A123 Systems, Inc., Valence Technology, Inc., Segway, Inc., and Texas Seg LLC., Civil Action No. 3:11-CV-1217 B). The case filed by Hydro-Quebec in Dallas was transferred to the United States District Court for the Western District of Texas and was incorporated into the pending Austin case. On April 6, 2012, the Court ordered the Company to file a Motion for Summary Judgment in the combined case. The Motion was filed on April 26, 2012. In June 2012, before the Motion was heard, the parties settled the two cases, without the payment of any amounts by either party.The Court dismissed the cases at the parties' request. As a result of the settlement,the Company has worldwide freedom to make, use, sell and have made its proprietary Lithium Iron Magnesium Phosphate (" LiFeMgPO4") products. Other Matters The Company is subject, from time to time, to various claims and litigation in the normal course of business. In the Company’s opinion, all pending legal matters will not have a material adverse impact on its consolidated financial statements. However, the outcome of any litigation is inherently uncertain and there can be no assurance as to the ultimate outcome of any such legal matters. 13 11. REDEEMABLE CONVERTIBLE PREFERRED STOCK: On November30, 2004, the Company issued 431 shares of SeriesC-1 Convertible Preferred Stock, with a stated value of $4.3 million, and 430 shares of SeriesC-2 Convertible Preferred Stock, with a stated value of $4.3 million. When issued, the SeriesC-1 Convertible Preferred Stock and SeriesC-2 Convertible Preferred Stock were convertible into common stock at $4.00 per share. Each series carries a 2% annual dividend rate, payable quarterly in cash or shares of common stock, and were redeemable on December15, 2005. The preferred shares are currently outstanding and subject to redemption or conversion at the holder’s discretion. Pursuant to assignment agreements entered into between the Company and Berg& Berg Enterprises, LLCon July14, 2005 and December14, 2005, Berg& Berg purchased all of the outstanding SeriesC-1 Convertible Preferred Stock and SeriesC-2 Convertible Preferred Stock from its original holder. Pursuant to the terms of the assignment agreement, Berg& Berg agreed that the failure of the Company to redeem the preferred stock on December15, 2005 did not constitute a default under the certificate of designations and has waived the accrual of any default interest applicable in such circumstance. In exchange, the Company has agreed (i)that the SeriesC-1 Convertible Preferred Stock may be converted, at any time, into the Company’s common stock at the lower of $4.00 per share or the closing bid price of the Company’s common stock on December13, 2005, which was $1.98 per share, and (ii)that the SeriesC-2 Convertible Preferred Stock may be converted, at any time, into the Company’s common stock at the lower of $4.00 per share or the closing bid price of the Company’s common stock on July13, 2005, which was $2.96 per share. Berg& Berg has agreed to allow dividends to accrue on the preferred stock.However, because the shares are redeemable in cash, it is likely that any redemption would result in the Company selling common stock at the current market price to settle such redemption. At June 30, 2012, $1.2 million in preferred stock dividends had accrued. 12. SHARE-BASED COMPENSATION: In October1997, the Board of Directors adopted the 1997 Non-Officer Stock Option Plan (the “1997 Plan”). The 1997 Plan terminated on October3, 2007, and as of June 30, 2012, a total of 8,900 shares are outstanding under this plan, and no shares were available to be granted under this plan. In January2000, the Board of Directors adopted the 2000 Stock Option Plan (the “2000 Plan”). The plan terminated in January 2010, and as of June 30, 2012, a total of 2,514,235 shares are outstanding under this plan, and no shares were available to be granted under this plan. On April30, 2009, the Board of Directors adopted the Valence Technology,Inc. 2009 Equity Incentive Plan (the “2009 Plan”).The 2009 Plan is a broad-based incentive plan that provides for granting stock options, stock awards, performance awards, and other stock-based awards and substitute awards to employees, service providers and non-employee directors. Option awards granted under the 2009 Plan typically have required vesting periods between three and four years, and all options granted under this plan have 10 year contractual lives, unless otherwise specified. When awards are exercised, the Company settles the awards by issuing shares of the Company’s common stock. The 2009 Plan also has provisions for the granting of performance based awards, where certain milestones or conditions, as determined by the Company’s Compensation Committee or management, are required to be achieved or met in order for the option award to vest. The maximum number of shares of the Company’s common stock initially reserved for issuance under the 2009 Plan is 3,000,000 shares. The 2009 Plan contains an “evergreen” provision whereby the number of shares of common stock available for issuance under the 2009 Plan shall automatically increase on the first trading day of Aprilof each fiscal year during the term of the 2009 Plan, beginning with the fiscal year ending March31, 2011, by an amount (the “Annual Increase Amount”) equal to the lesser of (i)one percent (1%) of the total number of shares of common stock outstanding on the last trading day in Marchof the immediately preceding fiscal year, (ii)1,500,000 shares and (iii)such lesser amount if set by the Board. On April 1, 2012, an additional 1.5 million shares were added to the 2009 Plan pursuant to the Annual Increase Amount. The maximum number of shares of common stock that may be issued under the 2009 Plan pursuant to the exercise of incentive stock options is the lesser of (A)3,000,000 shares, increased on the first trading day of Aprilof each fiscal year during the term of the 2009 Plan, beginning with the fiscal year ending March31, 2011, by the Annual Increase Amount, and (B)16,500,000 shares. The 2009 Plan also contains an automatic option grant program for the Company’s non-employee directors.Under the automatic option grant program, each individual who first becomes a non-employee board member at any time after the effective date of the 2009 Plan will receive an option grant to purchase 100,000 shares of common stock on the date such individual joins the board.In addition, on the date of each annual stockholders meeting held after the effective date of the 2009 Plan, each non-employee director who continues to serve as a non-employee director will automatically be granted an option to purchase 50,000 shares of common stock, provided such individual has served on the board for at least six months.All employees, service providers and directors of the Company and its affiliates are eligible to participate in the 2009 Plan. This plan will terminate on April29, 2019. The 2009 Plan was approved by the Company’s stockholders at the annual meeting of stockholders on September8,2009. In fiscal year 2012, the Compensation Committee granted 222,220 performance based restricted stock units ("RSUs") to a certain executive. This award has performance based vesting conditions, which are based on the Company obtaining certain quarterly revenue targets in order for pre-specified amounts of the stock units to vest. During the three month period ended June 30, 2012, 12,820 shares of common stock were issued to a certain executive for meeting certain minimum performance targets for this award in the fourth quarter of fiscal year 2012. Those shares were vested, but unissued, as of March 31, 2012. Per the terms of the award, those shares were transferred to the executive two business days after the filing of our annual report on Form 10-K for fiscal year 2012, on May 25, 2012. During the three month period ended June 30, 2012, certain minimum performance targets for this award were met, and 8,547 RSUs vested to a certain executive. Per the terms of the award, these shares will transfer to the executive two business days after the filing of this report on Form 10-Q. As of June 30, 2012, 8,547 RSUs remain outstanding. 14 In fiscal year 2012, the Compensation Committee granted stock appreciation rights ("SARs") to certain China employees. These SARs vest in equal annual installments over a five year service period, and they entitle the recipient to receive a cash settlement equal to any increase in the Company's stock price, as quoted on the NASDAQ Capital Market. As of June 30, 2012, 79,000 SARs remain outstanding. During each of the three month periods ended June 30, 2012 and June 30, 2011, no stock options were exercised. Share-based compensation expense included in cost of sales and operating expenses is as follows for the three month periods ended (in thousands): June 30, Cost of sales $ — $ 13 Research and development 16 29 Sales and marketing 35 19 General and administrative 23 Total share-based compensation expense $ 74 $ 13. RELATED PARTY TRANSACTIONS: During the three month period ended June 30, 2012, the Company recognized less than $0.1 million in revenue from Electric Vehicles International, Inc. ("EVI"), a customer affiliated with Carl Berg, the Company's largest shareholder and Chairman of the Board of Directors. As of June 30, 2012, EVI had an accounts receivable balance of $3.9 million. During fiscal year 2012, the Company recognized $4.1 million in revenue from EVI, and as of March 31, 2012, EVI had an accounts receivable balance of $3.8 million. On December 22, 2011, the Company entered into an Amendment No. 4 with iStar and Carl Berg to amend the Original Loan Agreement among the Company, iStar and Mr. Berg.Amendment No. 4 extended the maturity date of the three remaining principal payments of $1 million each (due in December 2011, January 2012 and February 2012)such that $1.5 million was due on March 10, 2012 and the final $1.5 million was due on April 10, 2012. The remainder of the principal and any other outstanding obligations under the Loan were payable in full on the new maturity dates. In March 2012, a third party individual purchased the loan from iStar, and extended the maturity date to June 30, 2012. The maturity date was extended again to July 31, 2012. The full amount of unpaid principal and interest was due and payable on July 31, 2012. As discussed in Note 8, Debt, in the Notes to the Condensed Consolidated Financial Statements, the Company did not make the final scheduled principal payment on July 31, 2012, and is now considered to be in default on the loan. In connection with the Loan, the Company had previously issued to iStar two Warrants pursuant to which iStar may purchase up to 100,000 shares of the Company’s Common Stock, at an exercise price of $1.45 per share andup to 115,000 shares of the Company’s Common Stock at an exercise price of $1.00 per share on or before January 11, 2014 and March 30, 2013, respectively.Under the terms in Amendment No. 4, the exercise periods of the two warrants that iStar or its affiliates hold have each been extended for one year to January 11, 2015 and March 30, 2014, respectively. On October 25, 2011, Berg & Berg loaned $2.0 million to the Company in exchange for a promissory note issued by the Company. The promissory note was payable on January 15, 2012, and bore interest at 3.5% per annum. On January 13, 2012, that loan, plus accrued interest of $15,726 was surrendered by Berg & Berg in exchange for 2,078,068 shares of the Company’s common stock. On May 25, 2011, Berg & Berg loaned $2.0 million to the Company. In connection with the loan, the Company executed a promissory note in favor of Berg & Berg. The promissory note was payable on August 15, 2011 and bore interest at a rate of 3.5% per annum. On August 15, 2011, that loan, plus accrued interest of $15,917 was surrendered by Berg & Berg in exchange for 1,832,653 shares of the Company’s common stock. 14. SEGMENT AND GEOGRAPHIC INFORMATION: The Company’s chief operating decision maker is its Chief Executive Officer, who reviews operating results to make decisions about resource allocation and to assess performance. The Company’s chief operating decision maker views results of operations of a single operating segment; the development and marketing of the Company’s lithium phosphate technology. The Company’s Chief Executive Officer has organized the Company functionally to develop, market and manufacture lithium phosphate products. 15 Long-lived asset information by geographic area is as follows (in thousands) at: June 30, 2012 March 31, 2012 United States $ $ Asia Other 12 13 Total $ $ Revenues by geographic area are as follows (in thousands) at: Three Months Ended June 30, United States $ $ Europe Other 41 Total $ $ 15. SIGNIFICANT CONCENTRATIONS: In the three month periods ended June 30, 2012 and 2011, a limited number of the Company’s customers have accounted for a significant portion of revenues as follows: Three Months Ended June 30, Segway, Inc. 25
